Judgment and orders affirmed, with costs, upon the following grounds: The verdict in favor of the defendant was justified by the evidence. The judgment as entered was in accord with the issues presented to the jury for determination without objection on the part of the plaintiff. The case was, therefore, tried as though defendant had demanded a return of the chattels under section 1119 of the Civil Practice Act. Except as a basis for an affirmative judgment in favor of the defendant, there was no reason for fixing the value of the chattels. (Civ. Prac. Act, § 1120.) Under such circumstances the judgment as entered was not erroneous. All concur. Present — Hubbs, P. J., Clark, Sears, Crouch and Taylor, JJ.